IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 90 EAL 2016
                                              :
                     Petitioner               :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
              v.                              :
                                              :
                                              :
CARLOS J.F. FIGUEROA-FAGOT,                   :
                                              :
                     Respondent               :


                                         ORDER



PER CURIAM

       AND NOW, this 18th day of July, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.             Allocatur is DENIED as to all

remaining issues. The issue, rephrased for clarity, is:


              Is the Superior Court’s definition of “tends to corrupt” as
              “conduct toward a child in an unlimited variety of ways which
              tends to produce or to encourage or to continue conduct of
              the child which would amount to delinquent conduct”
              consistent with the General Assembly’s intent when it drafted
              18 Pa.C.S.A. § 6301(a)(1)(i), the statute governing the crime
              of corruption of minors?


Justice Wecht did not participate in the consideration or decision of this matter.